DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 03/23/2021 has been entered and considered. Upon entering, claims 1, 3, 5 have been amended, claim 4 has been cancelled and claims 8-15 have been added.
Allowable Subject Matter
Claims 1-3, 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power converter, comprising: an electrical storage unit; a plurality of power conversion units connected to one another in parallel, each of the power conversion units including: a rectifier that converts AC power from a commercial power supply into DC power, a DC power converter that is connected to the rectifier on one end and connected to the electrical storage unit on another end and that converts the DC power from the rectifier when charging the electrical storage unit and converts DC power from the electrical storage unit when discharging the electrical storage unit, and a current detector that detects charge current that flows from the DC power converter to the electrical storage unit as well as discharge current that flows to the DC power converter from the electrical storage unit; and a controller that controls the respective DC power converters of the plurality of power conversion units such that when charging the electrical storage unit, only a subset of the DC power converters, not wherein each of the plurality of power conversion units further includes an AC power converter that converts the DC power from the rectifier or DC power from the DC converter when the electrical storage unit is discharging into AC power and supplies the AC power to a load, and wherein the controller changes a number of active DC power converters in the subset when charging the electrical storage unit on the basis of current flowing from the AC power converters to the load.”
Claims 2, 14-15 depend on the independent claim 1.
Claim 3 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power converter, comprising: an electrical storage unit; a plurality of power conversion units connected to one another in parallel, each of the power conversion units including: a rectifier that converts AC power from a commercial power supply into DC power, a DC power converter that is connected to the rectifier on one end and connected to the electrical storage unit on another end and that converts the DC power from the rectifier when charging the electrical storage unit and converts DC power from the electrical storage unit when discharging the electrical storage unit, and a current detector that detects charge current that flows from the DC power converter to the electrical storage unit as well as discharge current that flows to the DC power converter from the electrical storage unit; and a controller that controls the respective DC power converters of the plurality of power conversion units such that when charging the electrical storage unit, only a subset of the DC power converters, not all of the DC power converters, among the respective DC power converters of the power conversion units charges the electrical storage unit, wherein the controller changes a number of active DC power converters in the subset for charging the electrical storage unit on the basis of the charging current value detected by the current detectors.” 
Claims 8-11 depend on the independent claim 3.
Claim 5 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power converter, comprising: an electrical storage unit; a plurality of power conversion units connected to one another in parallel, each of the power conversion units including: a rectifier that converts AC power from a commercial power supply into DC power, a DC power converter that is connected to the rectifier on one end and connected to the electrical storage unit on another end and that converts the DC power from the rectifier when charging the electrical storage unit and converts DC power from the electrical storage unit when discharging the electrical storage unit, and a current detector that detects charge current that flows from the DC power converter to the electrical storage unit as well as discharge current that flows to the DC power converter from the electrical storage unit; and a controller that controls the respective DC power converters of the plurality of power conversion units such that when charging the electrical storage unit, only a subset of the DC power converters, not all of the DC power converters, among the respective DC power converters of the power conversion units charges the electrical storage unit, wherein the controller selects the DC power converters in the subset that charges the electrical storage unit based on priority rankings that are assigned to the respective DC power converters of the plurality of power conversion units.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/TOAN T VU/Primary Examiner, Art Unit 2836